Filed Pursuant to Rule 433 Registration No. 333-146960 June 23, 2008 National Rural Utilities Cooperative Finance Corporation Pricing Term Sheet for Floating Rate Collateral Trust Bonds due 2010 In addition to the securities described in the preliminary prospectus supplement, the Issuer is also issuing a series of Floating Rate Collateral Trust Bonds due July1, 2010.Certain of the terms of the Floating Rate Collateral Trust Bonds are described below.In addition to the terms described below, the terms set forth in the section of the preliminary prospectus supplement entitled “Description of the Bonds”, other than “¾Interest on the Bonds” and “¾Make Whole Redemption,” relate to the description of the Floating Rate Collateral Trust Bonds as does the section of the base prospectus entitled “Description of the Collateral Trust Bonds”. Issuer: National Rural Utilities Cooperative Finance Corporation Ratings: A1 by Moody’s Investors Service / A+ by Standard & Poor’s Ratings Services / A+ by Fitch Ratings Principal Amount: $400,000,000 Interest Rate Basis: USD-LIBOR-Reuters (Reuters Page LIBOR01) Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: June 23, 2008 Settlement Date / Issue Date: T+5; June 30, 2008. Under Rule 15c6-1 under the Securities Exchange Act of 1934, as amended, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise.Accordingly, purchasers who wish to trade bonds on the date of pricing or the next succeeding business day will be required, by virtue of the fact that the bonds initially will settle T + 5, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement.Purchasers of bonds who wish to trade such bonds on the date of pricing or the next succeeding business day should consult their own advisor Maturity Date: July 1, 2010 Denominations: $2,000 x $1,000 Interest Rate: The Interest Rate for the first Interest Period will be the three-month U.S. dollar London Interbank Offered Rate (“LIBOR”) as determined on June 26, 2008 plus the Spread. Thereafter, the Interest Rate for any Interest Period will be the 3-month U.S. dollar (“USD”) LIBOR as determined on the applicable Interest Determination Date plus the Spread. The Interest Rate will be reset quarterly on each Interest Reset Date The Calculation Agent will determine U.S. dollar LIBOR in accordance with the following provisions:With respect to any Interest Determination Date, U.S. dollar LIBOR will be the rate for deposits in U.S.dollars having a maturity of three months commencing on the Interest Reset Date that appears on thedesignated LIBOR page as of 11:00 a.m., London time, on that Interest Determination Date. If no rateappears, U.S. dollar LIBOR, in respect of that Interest Determination Date, will be determined as follows:the Calculation Agent will request the principal London offices of each of four major reference banks inthe London interbank market, as selected by the Calculation Agent (after consultation with us), to providethe Calculation Agent with its offered quotation for deposits in U.S. dollars for the period of threemonths, commencing on the Interest Reset Date, to prime banks in the London Interbank market atapproximately 11:00 a.m., London time, on that Interest Determination Date and in a principal amountthat is representative for a single transaction in U.S. dollars in that market at that time. If at least twoquotations are provided, then U.S. dollar LIBOR on that Interest Determination Date will be thearithmetic mean of those quotations. If fewer than two quotations are provided, then U.S. dollar LIBORon the Interest Determination Date will be the arithmetic mean of the rates quoted at approximately 11:00a.m., New York City time, on the Interest Determination Date by three major banks in The City of New York selected by the Calculation Agent (after consultation with us) for loans in U.S. dollars to leadingEuropean banks, having a three-month maturity and in a principal amount that is representative for asingle transaction in U.S. dollars in that market at that time; provided, however, that if the banks selectedby the Calculation Agent are not providing quotations in the manner described by this sentence, U.S.dollar LIBOR determined as of that Interest Determination Date will be U.S. dollar LIBOR in effect onthat Interest Determination Date. The designated LIBOR page is the Reuters screen "LIBOR01", or anysuccessor service for the purpose of displaying the London interbank rates of major banks for U.S.dollars. The Reuters screen "LIBOR01" is the display designated as the Reuters screen "LIBOR01", orsuch other page as may replace the Reuters screen "LIBOR01" on that service or such other service orservices as may be denominated by the British Bankers' Association for the purpose of displayingLondon interbank offered rates for U.S. dollar deposits. All calculations made by the Calculation Agentfor the purposes of calculating the Interest Rate on the Notes shall be conclusive and binding on theholders of bonds, the Issuer and the trustee, absent manifest error Price to Public: 100% of face amount Base Rate: USD 3-month LIBOR Spread: 77.5 basis points Interest Payment Dates: July 1, October 1, January 1 and April 1 of each year, subject to the modified following Day Count Convention Initial Interest Payment Date: October 1, 2008 Interest Periods: The first Interest Period will be the period from and including the Issue Date to but excluding the immediately succeeding Interest Payment Date. Thereafter, the Interest Period will be the periods from and including an Interest Payment Date to but excluding the immediately succeeding Interest Payment Date Interest Determination Date: SecondLondon Business Day preceding the Interest Reset Date London Business Day: A day on which deposits in United States dollars are transacted in the London Interbank market Business Day: Any week day other than a day on which banking institutions in the borough of Manhattan, city and state of New York or in London are authorized by law to close Interest Reset Dates: January 1, April 1, July 1, and October 1, subject to modified following Day Count Convention Initial Interest Reset Date: October 1, 2008 Index Maturity: Three Month Day Count: Actual / 360 Day Count Convention: Modified following, which means that if an interest payment date for the Floating Rate Collateral Trust Bonds falls on a day that is not a business day, the interest payment date shall be postponed to the next succeeding business day unless such next succeeding business day would be in the following month, in which case, the interest payment date shall be the immediately preceding business day Redemption: Not redeemable at the option of the Issuer CUSIP: 637432LN3 Calculation Agent: U.S. Bank National Association Joint Book-Running Managers: MerrillLynch, Pierce, Fenner& Smith Incorporated UBS Securities LLC HSBC Securities (USA) Inc. Scotia Capital (USA) Inc. Senior Co-Managers: KeyBanc Capital Markets Inc. Lazard Capital Markets, LLC Mizuho Securities USA Inc. SunTrust Robinson Humphrey, Inc. Junior Co-Managers: Comerica Securities, Inc. PNC Capital Markets, LLC Piper Jaffray & Co. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S.
